COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 05/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavit under 37 CFR 1.132
The affidavit under 37 CFR 1.132 filed 05/23/2022 insufficient to overcome the rejection of claims 1-22 and 25-31 based upon 35 U.S.C. 103(a) over Patra et al. in view of Canovi et al. and further in view of Pozzi et al. and Koo et al. as set forth in the last Office action because the affidavit, while correct in characterization of the covalent bond between the amino-EG6-undecanethiol and the -COOH group of the alginate, as also stated in the Non-Final Rejection of 02/24/2022, does not address the nature of the bond between the gold nanoparticles and the thiol group of the amino-EG6-undecanethiol linker, which was not entirely clear based on the Patra et al. reference (even in view of the Xue et al. reference).  However, as admitted by the Examiner in the Interview of 04/21/2022, the obviousness-type rejections in the Office action were based on inappropriate mixing of disparate embodiments between the Patra et al. and the Canovi et al. references, specifically, the mixing of gold nanoparticles and liposomes.  As such, the rejections are hereby withdrawn and the claims are allowed.

Allowable Subject Matter
Claims 1-22 and 25-31 are allowed.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The claims are allowed for the reason that a thorough search demonstrated the prior art does not teach or fairly suggest Applicant’s claimed method for partitioning of proteins using multiple types of particles which are non-covalently coupled to a substrate, as required in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639